PER CURIAM.
A jury found defendant, Tomasita Baca, guilty of the offense of vehicular homicide.1 She has appealed her conviction on the ground that the requirement of proof of “proximate cause” renders this statute unconstitutionally vague, in violation of federal and Colorado constitutional guarantees of due process of law.2 In People v. Rostad, 669 P.2d 126, 128 (Colo.1983), we concluded that the requirement of proof of “proximate cause” in section 18-3-106 “is sufficiently intelligible to satisfy both federal and Colorado constitutional standards of due process of law.” That decision is dispositive of the issue raised here by defendant. Therefore, the judgment of conviction is affirmed.

. Section 18-3-106, C.R.S.1973 (1978 Repl.Vol. 8).


. As a result of the asserted constitutional challenge, this appeal was transferred from the Court of Appeals. See §§ 13-4-102(l)(b) and 13-4-110(l)(a), C.R.S.1973.